UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2012 GREENWOOD GOLD RESOURCES, INC. Exact name of registrant as specified in its charter Nevada 000-53614 26-2294927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Avenida Gonzalez Suarez y Muros, Edificio Palermo 311 Departamento 1E, Quito, Ecuador N/A (Address of principal executive offices) (Zip Code) -2435 Registrant’s telephone number, including area code 4960 S. Gilbert Road, Suite 1-111, Chandler, AZ, 85249 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Departure of Directors or Certain Officers: On May 25, 2012, John Shimell resigned as Treasurer and Chief Financial Officer and a director of Greenwood Gold Resources, Inc. (the “Company”). Mr. Shimell did not resign as a result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Appointment of Certain Officers: On May 25, 2012, the Board of Directors appointed Charles Miller, the Company’s current Chief Executive Officer as Acting Chief Financial Officer and Treasurer.Mr. Miller will hold office until such time as the Company interviews and appoints a new Chief Financial Officer and Treasurer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREENWOOD GOLD RESOURCES, INC. Dated: May 30,2012 By: /s/ Charles Miller Name: Charles Miller ` Title: Chief Executive Officer 2
